TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 27, 2022



                                      NO. 03-20-00096-CV


    Jimmie Luecke Children Partnership, Ltd., a Texas Limited Partnership, Appellant

                                                 v.

   Everhard Droemer, Dorchen Hoeinghaus, Bernard Droemer, Theodore Droemer, and
                            Roberta Boriack, Appellees




       APPEAL FROM 335TH DISTRICT COURT OF BASTROP COUNTY
           BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
          REFORMED AND, AS REFORMED, AFFIRMED IN PART;
    REVERSED AND REMANDED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 30, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

a portion of the trial court’s judgment. Therefore, the Court reverses the portion of the trial

court’s judgment awarding attorney fees; reforms the portion of the judgment awarding trial

attorney fees to reflect an award of $14,242.67, and as reformed, affirms the award of trial

attorney fees; and remands the cause to the trial court for redetermination of an award of

appellate attorney fees. In all other respects, the Court affirms the trial court’s judgment. Each

party shall bear their own costs relating to this appeal, both in this Court and in the court below.